Case 6:17-cv-00640-RWS-KNM Document 57 Filed 01/04/19 Page 1 of 1 PageID #: 473



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION
  ABRAHAM LEON GOLDFARB                              §
            Plaintiff,                               §
                                                     §
  v.                                                 §        CIVIL ACTION NO. 6:17-cv-00640
                                                     §                 RWS-KNM
  ELITE SERVICE RECOVERY &                           §
  TOWING, LLC AND DENNIS WAYNE                       §
  BAGGETT                                            §
            Defendants.                              §

                                         FINAL JUDGMENT
       .
           Pursuant to the Court’s Order of Dismissal with Prejudice, the Court hereby enters

 Final Judgment. Accordingly, it is

           ORDERED that all claims between the above-captioned parties are DISMISSED WITH

 PREJUDICE. All pending motions are DENIED AS MOOT. All costs are to be borne by the

 party that incurred them.

           The Clerk of the Court is directed to close the case.

           It is so ORDERED.

           SIGNED this 4th day of January, 2019.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
